Citation Nr: 1018688	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-15 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for status post subtotal gastrectomy, with 
gastroesophageal reflux extending above the carina by upper 
gastrointestinal track, microcytic hypochromic anemia, and 
peptic ulcer disease.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In April 2010, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  As to 
the Veteran's claim for an increased rating for his service-
connected gastrointestinal disability, in his VA Form 9 
(Appeal to Board of Veterans' Appeals) for his claim for a 
total disability rating based on individual unemployability 
due to service connected disabilities appeal, dated May 2008, 
he indicated that he wanted to consolidate his appeal to 
include the issue of whether he is entitled to an increased 
rating for his service-connected gastrointestinal disability, 
which had been recently denied by the RO in a May 2008 rating 
decision.  

This statement, which indicated the Veteran's intent to 
appeal his increased-rating claim, contained a clear 
disagreement with the adjudication from the rating decision.  
As such, the Board finds it to be a valid and timely Notice 
of Disagreement to the 60 percent disability rating assigned 
for his service-connected gastrointestinal disability.  To 
date, however, no Statement of the Case has been issued.  

The United States Court of Appeals of Veterans Claims (Court) 
has held that where a Veteran has submitted a timely Notice 
of Disagreement with an adverse decision and the RO has not 
yet issued a Statement of the Case addressing the issue, the 
Board must remand the issue to the RO for issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Accordingly, in order to put this issue in the 
correct procedural posture, the Board finds that a Statement 
of the Case should be provided on the issue of whether the 
Veteran is entitled to a rating in excess of 60 percent for 
his status post subtotal gastrectomy, with gastroesophageal 
reflux extending above the carina by upper gastrointestinal 
track, microcytic hypochromic anemia, and peptic ulcer 
disease. 

With regard to the Veteran's claim for a total disability 
rating based on individual unemployability due to service 
connected disabilities, the Board observes that while the 
Veteran was afforded VA examinations in September 2006 and in 
April 2008 to assess the severity of his service connected 
gastrointestinal disability, neither examination contains an 
opinion as to the effect that disability on the Veteran 
capacity for performing substantially gainfully employment.  
Given the evidence of record demonstrating that the Veteran 
is unemployed, and his statements asserting that his service-
connected gastrointestinal disability prevents him from 
working, a VA examination and opinion should be provided to 
determine this disability renders him unable to secure or 
follow a substantially gainful occupation.

Lastly, the record reflects that the Veteran is in receipt of 
Social Security benefits.  While it is likely that the 
Veteran is currently in receipt of such benefits based on his 
age, it is not clear whether the Veteran ever received 
benefits from that agency based on disability.  If the 
Veteran was ever in receipt of Social Security disability 
benefits, the decision of that agency and the medical records 
used in making such a determination are relevant to the 
Veteran's current appeal.  As such, clarification of this 
matter is necessary.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  This appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling is requested.
Accordingly, this case is REMANDED for the following action:


1.  The RO/AMC should issue a Statement 
of the Case that addresses the issue of 
entitlement to a disability rating in 
excess of 60 percent for status post 
subtotal gastrectomy, with 
gastroesophageal reflux extending above 
the carina by upper gastrointestinal 
track, microcytic hypochromic anemia, and 
peptic ulcer disease.  The Veteran and 
his representative should clearly be 
advised of the need to file a Substantive 
Appeal if he desires to have this issue 
considered by the Board.  

2.  The RO/AMC should obtain 
clarification as to whether the Veteran 
has ever received Social Security 
disability benefits.  If the Veteran has 
ever received such benefits, the RO/AMC 
should obtain and associate with the 
claims file a copy of the decision 
awarding disability benefits and the 
medical records used in making that 
determination.  

3.  The Veteran should be afforded an 
examination of his gastrointestinal 
disability to ascertain the severity and 
manifestations of that disability and the 
degree of impairment that disability 
causes in his capacity for performing 
substantially gainful employment.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's disability in detail.  The 
examiner is also requested to offer an 
opinion as to the degree of functional 
impairment the Veteran's gastrointestinal 
disability produces in his capacity for 
performing substantially gainful 
employment and whether such employment is 
possible given the severity of the 
gastrointestinal disability.  

A clear rationale for any opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



